Citation Nr: 1520414	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board previously remanded the matter in May 2014 for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, degenerative joint and disc disease of the lumbar spine had its initial onset during the Veteran's military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. § 3.303. 3.307, 3.309 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for a low back disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran seeks service connection for a low back disability.  He contends that he initially injured his back during basic training/boot camp at Camp Aberdeen in 1952.  He reported that he was issued a "board" for his bed in place of a regulation mattress, which provided some relief, but he continued to experience near-constant back pain throughout service.  Following service, he stated that he was treated by chiropractors in the 1950's and 1960's, and then simply tolerated the condition until recently when he began to seek treatment again. See Original February 2010 Claim for Service Connection; see also Statements from Son/Son-in-law.

Service treatment records (STRs) reflect that the Veteran's spine was noted as "abnormal" upon April 1952 pre-induction examination.  However, no specific abnormalities or defects were described; the examination report specifically indicated that there was "no limitation of motion or muscle spasms of the back."  In March 1953, the Veteran presented with complaints of low back pain.  The pain was described as radiating.  Another STR, dated on March 3rd (year unknown), indicated that the Veteran complained of having a back ache on and off for years.  He also reported having back trouble at night for the last 4 to 5 days.  The Veteran was issued a "bed board" and diagnosed with lumbosacral strain.  The September 1954 Transfer examination did not note any spinal abnormalities. 

VA treatment records dated in 1999 reflect complaints and diagnoses of low back pain. 

Private treatment records dated from 2007 to 2009 reflect ongoing complaints of low back pain. 

VA treatment records dated from 2009 to the present also reflect ongoing complaints of chronic low back pain (reported as being from an old injury) and diagnoses of chronic low back pain and lumbar disc disease.  

In his February 2010 initial claim for service connection, the Veteran reported that sought chiropractic treatment throughout the 1950's and 1960's but "lived with the condition after that time until the last several years" when he began to see chiropractors once again.  

In a July 2010 statement, the Veteran's son-in-law, J.M., stated that the Veteran has had chronic back pain for years.  He reported that he had encouraged the Veteran to go see a doctor, and, after years of living with the pain, he finally sought treatment from two chiropractors and the VAMC in Delaware.  The Veteran told J.M. that the pain came from injury during boot camp during Korean War.  

In a July 2010 statement, the Veteran reported that he had been drafted into the Army in 1952 for the Korean War, and that he had injured his back in boot camp (after a forced march).  He reported that the pain was constant and that he sought treatment from the medic.  He was told that that nothing could be done for his back since he was shipping out to Korea.  His sergeant approved a request to put a board under his bed, which provided him with some relief when lying down.  He stated that the pain was temporarily relieved in 1955 when he heard a "crack" in his back; then pain was still intermittent until 2007, at which time he sought private chiropractic and VA treatment.  

The Veteran underwent a VA spine examination in May 2011.  He stated that the onset of back pain dated back to boot camp.  He reported "always" having some kind of chronic back pain since that time.  The pertinent diagnosis was DJD and DDD of the lumbar spine.  The examiner stated that he was unable to provide an etiology opinion without resorting to speculation.  

An addendum VA opinion was obtained in August 2011.  The examiner opined that the low back condition(s) were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the documentation of low back symptoms was very minimal and there was no history of trauma.  The examiner also noted that there were two documented instances of back pain in-service, followed by the next documented treatment for back pain in 2009. 

In his November 2011 notice of disagreement, the Veteran again expressed his belief that the current DJD of the lumbar spine had its onset in-service after injury sustained during a forced march.  

The Veteran underwent another VA spine examination in January 2015.  He again stated that the onset of back pain dated back to boot camp.  He reported always having some chronic pain since that time.  The diagnoses provided at that time included mild lumbar scoliosis and DDD/DJD of the lumbar spine.  The examiner essentially found that there was no evidence that the recently diagnosed mild scoliosis pre-existed service.  The examiner opined that the claimed low back conditions (i.e., DDD, DJD, and scoliosis) were less likely than not (less than 50 percent probability) incurred in or aggravated by the in-service injury.  He reasoned that there was no chronic documentation of low back pain and no history of trauma.  He also noted that that the 1954 STR reflected a normal spine examination and that the Veteran was first seen/treated in 2008 for low back pain. 

Analysis 

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current low back disability, diagnosed lumbar DDD and DJD, is related to his military service. See 38 U.S.C.A. § 5107(b).  

As stated above, the Veteran's STRs show that he was treated on at least two occasions for low back pain; he was also diagnosed with lumbosacral strain and issued a board for back support prior to his deployment to the Republic of Korea.  Although the separation examination reflects a normal clinical evaluation of the spine, the Veteran has competently reported that his back symptoms started after a forced march during boot camp and continued throughout his active duty service (and thereafter). See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board has no reason to doubt the credibility of his statements in this regard as they are consistent with the facts and circumstances of his service (see 38 U.S.C.A. § 1154(a)) and have been consistently reported throughout the record. See Application for Pension and Compensation; NOD; July 2010 Statement from Veteran; July 2010 Statements from Son-in-Law; and All VA Examination Report Narratives.  

Resolving all reasonable doubt in the Veteran's favor, the STRs, coupled with the Veteran's competent/credible lay statements regarding an in-service back injury, are sufficient to establish the occurrence of this claimed in-service injury.  

Accordingly, the Veteran has a current disability of degenerative joint/disc disease of the lumbar spine (as shown by the private treatment records, VA outpatient treatment records, and VA examinations) and there is also evidence of an in-service incurrence (injury) as indicated by the aforementioned lay statements and low back complaints/treatment during service.  The issue thus turns upon whether there is a nexus between the two. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67. 

The Board finds that the Veteran has provided competent and credible statements that his low back symptoms have continued since service discharge. 38 U.S.C.A. 1154(a); 3.303(a)(requiring that all pertinent medical and lay evidence be considered).  In this regard, the Veteran is competent to report that his low back symptoms had their onset after injury during boot camp and that they have persisted near-continuously since that time. See Barr, supra.  He is also competent to state that he sought treatment for back problems from chiropractors shortly after service and throughout the 1950's and 1960's (although records of such are unavailable due to the passage of time).  Thereafter, he reported that he simply tolerated the low back pain until he began to see chiropractors again in the 2000's.  The Veteran's son-in-law has also provided supporting statements in this regard and the medical record confirms that the Veteran was treated in 1999 and again in 2007 to the present for complaints of chronic low back pain due to an old injury.  The Board assigns the Veteran's lay statements and those of his son-in-law significant weight. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  

In sum, the Board finds that the Veteran's statements are competent and credible, as his assertions of low back pain beginning in-service and continuing are consistent with the medical record; as STRs show consistent complaints of such pain in-service; and as post-service treatment records reveal a diagnosed condition (i.e., DDD/DJD) that is also consistent with the Veteran's complaints, thereby reasonably indicating that this is a continuation of the same condition from service. 

In so finding, the Board acknowledges that the VA examiner January 2015 VA examiner provided a negative nexus opinion.  However, he did not discuss why the Veteran's complaints of low back symptoms in-service could not be related to the currently diagnosed degenerative arthritis of the lumbar spine; this is significant in light of the fact that the Veteran had been describing the same symptoms presently as he had during service, including his allegations of continued pain throughout that time period.  The examiner provided no alternative etiology (e.g., age, post-service injury, etc.) for the Veteran's low back disability.  For these reasons, the Board finds the January 2015 opinion to be of little probative value here.  With respect to the VA opinions provided in May and August 2011, the Board previously deemed these inadequate for the reasons outlined in its May 2014 remand.  

Accordingly, the Board finds that the STRs citing low back pain and diagnosed lumbosacral strain (with treatment) in-service; the Veteran's competent/credible statements concerning onset and continuity of low back pain since service (and chiropractic treatment shortly thereafter); the supporting lay statements from the Veteran's son-in-law; the post-service VA and private showing treatment for chronic low back pain; and the currently diagnosed lumbar DDD/DJD, all raise a reasonable doubt as to the incurrence of the Veteran's low back disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving that doubt in the Veteran's favor, the Board concludes that degenerative joint/disc disease of the lumbar spine is of service onset, thereby warranting a grant of service connection for that disability.


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative joint/disc disease of the lumbar spine, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


